United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2132
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Terrence Jamar Neeley

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: May 16, 2016
                               Filed: July 15, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Terrance Jamar Neeley violated his supervised release. The district court1
sentenced him to 11 months’ imprisonment and another 24 months’ supervised



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
release. Neeley appeals, claiming the sentence is unreasonable. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       In December 2011, the district court sentenced Neeley to 30 months’
imprisonment and 36 months’ supervised release. After his release from custody in
August 2013, he began the supervised release. The district court modified the
supervised release five times for failing marijuana tests and not appearing for several
others. Two modifications included community service; two others, participating in
a residential re-entry program; and the last, a 90-day home detention. The district
court finally revoked his supervised release in May 2015, sentencing him to 11
months’ imprisonment and 24 months’ supervised release.2

       Neeley claims the sentence is unreasonable because the district court did not
give enough weight to his history and characteristics, and a lesser sentence would be
sufficient and not greater than necessary to fulfill the objectives of federal sentencing.
He focuses on his work history and positive involvement with the community as a
mentor, activist, leader, and father. He also emphasizes the district court’s earlier
promise, “But the last time you were here, you know, I made a promise to you. The
promise was if I see you back here, it’s not going to be good for you.” He asserts that
this shows the court placed too much weight on a promise, rather than the § 3553(a)
factors.

      This court “review[s] a revocation sentence under the same ‘deferential
abuse-of-discretion’ standard we apply to initial sentencing proceedings, considering


      2
        Although Neeley has finished the 11-month sentence, the case is not moot
because he remains on supervised release, and his appeal challenges the
reasonableness of the entire sentence. See United States v. Rhone, 647 F.3d 777, 779
n. 2 (8th Cir. 2011) (finding appeal not moot although defendant had been released
from prison because the “original term of supervised release was to expire in January
2012, and the new term imposed after revocation will not end until January 2013”).

                                           -2-
both the procedural soundness of the district court’s decision and the substantive
reasonableness of the sentence imposed.” United States v. Keatings, 787 F.3d 1197,
1202 (8th Cir. 2015) (internal quotation omitted).

       Neeley’s sentence is within the guidelines and the statutory limits. See 18
U.S.C. § 3583(e)(3). The district court said it “considered the nature and
circumstances of Defendant’s offense and his history and his characteristics,” and
found this sentence “reflects the seriousness of the offense, promotes respect for the
law, and provides just punishment for the supervised release violations.” See United
States v. Beran, 751 F.3d 872, 874-75 (8th Cir. 2014) (finding reasonable a revocation
sentence within the statutory limit of 18 U.S.C. § 3583(e)(3), and the district court
considered appropriate factors under 18 U.S.C. § 3553(a)). Neeley generally made
the same arguments at sentencing that he advances in his brief. In response, the
district court said, “I know, that you have the capability of being a good citizen. You
show it. . . . but there’s a problem that keeps interrupting you.” See United States v.
Johnson, 619 F.3d 910, 922 (8th Cir. 2010) (“[T]he district court was aware of
Johnson’s arguments, and we therefore presume that the district court considered and
rejected them.”). Finally, although the district court mentioned the earlier “promise”
to Neeley, the district court did not previously commit to a specific penalty. See
Keatings, 787 F.3d at 1203 (“‘A judge can’t be allowed, when imposing conditions
of probation (or of supervised release), to commit himself to a specified penalty
should there be a violation or violations.’” (quoting United States v. Tatum, 760 F.3d
696, 697 (7th Cir. 2014))). Neeley’s sentence is reasonable.

      The judgment is affirmed.
                      ______________________________




                                         -3-